          Case 17-60217 Document 87 Filed in TXSB on 10/15/18 Page 1 of 2



                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               VICTORIA DIVISION

In re:                                            §
                                                  §                 Case No. 17-60217
Gulf Coast Maritime Supply, Inc.,                 §
                                                  §                 Chapter 11
Debtor.                                           §

                                     Notice of Withdrawal
                                    (Related to Doc. No. 82)

To the Honorable David R. Jones,
Chief United States Bankruptcy Judge:

         The United States withdraws its Expedited Motion for Order Compelling the Debtor to

Appear and Show Cause Why the Court Should Not Terminate the Debtor’s Authority to Use Cash

Collateral or Appoint a Chapter 11 Trustee without prejudice. The Debtor filed the past-due

monthly operating reports on October 9, 2018, and transmitted the past-due budget-to-actual

comparisons on October 14, 2018.

         Dated: October 15, 2018.

                                                      Respectfully submitted,

                                                      RYAN K. PATRICK,
                                                      United States Attorney


                                            By:        s/ Richard A. Kincheloe
                                                      Richard A. Kincheloe
                                                      Assistant United States Attorney
                                                      Attorney-in-Charge
                                                      United States Attorney’s Office
                                                      Southern District of Texas
                                                      Texas Bar No. 24068107
                                                      S.D. Tex. ID No. 1132346
                                                      1000 Louisiana St., Suite 2300
                                                      Houston, Texas 77002
        Case 17-60217 Document 87 Filed in TXSB on 10/15/18 Page 2 of 2



                                                    Telephone: (713) 567-9422
                                                    Facsimile: (713) 718-3033
                                                    Email: Richard.Kincheloe@usdoj.gov
                                                    Attorney for the United States




                                     Certificate of Service

        The undersigned certifies that he served the foregoing Notice on the parties receiving ECF
notification in this case on October 15, 2018, by ECF notification.

                                                    s/ Richard A. Kincheloe
                                                    Richard A. Kincheloe
                                                    Assistant United States Attorney
